IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                        Assigned on Briefs, May 30, 2002 Session

       WASHSHUKRU AL-JABBAR A’LA v. STATE OF TENNESSEE

          Direct Appeal from the Tennessee Claims Commission, Eastern Division
                 No. 20100896 Hon. Vance W. Cheek, Jr., Commissioner

                                    FILED AUGUST 13, 2002

                                 No. E2001-03133-COA-R3-CV



D. Michael Swiney, J., concurring


               I concur with the majority that the decision of the Claims Commission must be
affirmed. I, however, respectfully disagree with the majority’s statement that “the issue is not
whether the Claims Commission has jurisdiction.” I believe the issue here is whether or not the
Claims Commission has jurisdiction of Plaintiff’s claim brought pursuant to Tenn. Code Ann. § 9-8-
307(a)(1)(N). Plaintiff’s suit does not rely upon Tenn. Code Ann. § 9-8-307(a)(1)(E), which the
majority says would give the Claims Commission jurisdiction of a case of this nature. Respectfully,
the nature of Plaintiff’s case before the Claims Commission and before us is a claim for negligent
deprivation of statutory rights created under Tennessee law.

                 In compliance with Article I, §17 of the Tennessee Constitution, our Legislature has
directed how and when a suit for negligent deprivation of statutory rights may be brought against
the State. Tenn. Code Ann. § 9-8-307(a)(1)(N) is that legislative direction and it gives exclusive
jurisdiction to the Claims Commission for all monetary claims against the State for negligent
deprivation of statutory rights created under Tennessee law, except for actions arising out of claims
for which the Civil Service Commission has jurisdiction. Therefore, I do not agree with the
majority’s statement that the issue here is not whether or not the Claims Commission had
jurisdiction. I believe jurisdiction is the issue. I believe the Claims Commission had no jurisdiction
under Tenn. Code Ann. § 9-8-307(a)(1)(N), and, it had no choice but to dismiss this case. Therefore,
I concur with the majority’s decision to affirm the dismissal, but I would affirm based on lack of
jurisdiction in the Claims Commission.




                                                      ___________________________________
                                                      D. MICHAEL SWINEY, JUDGE